                Case 20-11930-BLS       Doc 23-2     Filed 09/30/20     Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                )
                                                      )       Chapter 7
eNeura, Inc.,                                         )       Case No. 20-11930 (BLS)
                       Debtor.                        )
                                                      )       Re: Docket No. ___

 ORDER EXTENDING THE DEADLINE PURSUANT TO SECTION 365(D)(1) OF THE
 BANKRUPTCY CODE TO ASSUME OR REJECT EXECUTORY CONTRACTS AND
            UNEXPIRED LEASES OF PERSONAL PROPERTY

         Jeoffrey L. Burtch, Trustee in the above captioned cases, has filed a Motion of Trustee to

Extend Time to Assume or Reject Executory Contracts and Unexpired Leases of Personal

Property Pursuant to Section 365(D)(1) of the Bankruptcy Code (the "Motion").

         1.     The Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. 1334; this

is a core proceeding under 28 U.S.C. § 157(b)(2).

         2.     Proper Notice of the Motion has been given.

         3.     The Motion is granted solely to the extent set forth herein and is without prejudice

to any other issues or disputes. The Trustee has shown cause for the requested extension under

11 U.S.C. § 365(d)(1) for the executory contracts and unexpired leases attached as Exhibit A to

this order (the “Contracts and Leases”).

         4.     The time within which the Trustee has to assume, assume and assign, or reject any

and all of the Contracts and Leases is extended through and including January 4, 2021.

         5.     This Order is not a finding that any or all of the Contracts and Leases were not

expired as of the filing date of August 7, 2020; and the rights of all the parties to each of the

Contracts and Leases are reserved with respect to that issue. This Order is further without

prejudice to the rights of any party to argue that the Debtor was not a party to one or more of the

Contracts or Leases. This Order is further without prejudice to the rights of any party to argue
              Case 20-11930-BLS         Doc 23-2        Filed 09/30/20   Page 2 of 3




that with respect to one or more of the Contracts and Leases, that there is no legally binding

contract or lease. This Order is further without prejudice to any argument that any contract or

lease listed on Exhibit A is not executory in nature.

       6.      Entry of this Order shall be without prejudice to the rights of the Trustee to

request further extensions of the time to assume or reject the Leases as provided in section

365(d)(1) of the Bankruptcy Code; and without prejudice to third parties to oppose such further

requests for extensions.

       7.      This Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.
             Case 20-11930-BLS         Doc 23-2   Filed 09/30/20   Page 3 of 3

                                      EXHIBIT A
                                   CONTRACT PARTIES
Adrian R. M. Upton
80 Highland Park Drive
Dundas, Ontario L9H 6G8

Airport II Property Management LLC
1762 Technology Drive, Suite 126
San Jose, CA 95110
Cathco, Inc.
Attn: Sarah Fischell
71 Riverlawn Drive
Fair Haven, NJ 07704
David R. Fischell
71 Riverlawn Drive
Fair Haven, NJ 07704
Department of Veteran Affairs
Financial Services Center
PO Box 149971
Austin, TX 78714
IPFS Corporation of CA
1055 Broadway, 11,th Flr
Kansas City, MO 64105
LaunchPort, LLC
101 W. Dickman St., Suite 900
Baltimore, MD 21230
Leaf Capital Funding, LLC
PO Box 5066
Hartford, CT 06115
NeuroPace, Inc.
455 North Bernardo Avenue
Mountain View, CA 94043
Robert E. Fischell
14600 Viburnum Drive
Dayton, MD 21036
Scott J.S. Fischell
392 Deerpath Drive
Hardy, VA 24101
West Pratt Holdings, LLC
Attn: Robert C. Embry, Jr.
111 South Calvert Street, Suite 2300
Baltimore, MD 21202
